—Appeal by the defendant from two judgments of the County Court, Dutchess County (King, J.), both rendered January 21, 1992, convicting him of burglary in the second degree and forgery in the second degree under Indictment No. 148/91 and burglary in the third degree (two counts) under Superior Court Information No. 268/91, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues *239which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.